Emeby, J.
The question is whether an illegitimate child born prior to March 24, 1864, and never legitimized can under the Act of 1887, ch. 14, inherit from his maternal grandfather deceased since that Act. In Messer v. Jones, 88 Maine, 349, it was decided that under the same circumstances an illegitimate child could inherit from a legitimate daughter of his mother, that is, from a natural half-sister. We see no difference in principle between the two cases. The Act of 1887 expressly includes lineal as well as collateral kindred.

The decree of the Probate Court is reversed. The cause is remanded to the Probate Court to enter new decree that the appellant is entitled to one-half of the estate as heir.